Citation Nr: 0309459	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  01-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a laceration to the right scalp region.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from February 1959 to January 
1963.  

A review of the evidence of record discloses that the Board 
undertook development action with respect to the issue listed 
on the title page pursuant to authority granted it in 
38 C.F.R. § 19.9(a)(2) (2002).  The veteran was notified by 
communication dated in August 2002 that he was going to be 
scheduled for an examination at the VA Medical Center in 
Wichita, Kansas.  That examination took place in October 
2002.  Subsequent thereto, in January 2003, the veteran was 
informed there had been a change in the law regarding his 
appeal.  He was provided with the revised criteria for rating 
skin disorders in the VA's Schedule for Rating Disabilities, 
which became effective August 30, 2002.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 45,620-
32 (August 27, 2001), are fully complied 
with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his residuals of a 
laceration to the right scalp region.  
With any necessary authorization from 
him, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request that have not been previously 
secured.  

3.  The RO should schedule the veteran 
for a VA dermatologic examination for the 
purpose of determining the current nature 
and extent of his residuals of a 
laceration to the right scalp region.  
All indicated testing should be done in 
this regard.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The complete rationale for 
any opinion expressed must be provided.

4.  Following completion of the 
development requested above, the RO 
should review the claims file.  As noted 
above, the RO must ensure that all 
notification and development action 
required by the VCAA is completed.  If 
the benefit sought on appeal remains 
denied or is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case that 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  Given 
that the regulations for the evaluation 
of skin disorders were amended, the RO 
must provide in the supplemental 
statement of the case the old and new 
rating criteria relating to evaluating 
skin disorders.  An appropriate period of 
time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and to ensure compliance with due process of law.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action, unless otherwise 
notified; however, he is to be advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


